DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ballan et al. (US Patent Publication No. 2020/0073487; hereinafter Ballan).
With reference to claim 1, Ballan discloses a knob on display (KoD) device (1) (see paragraphs 19-21; Figs. 1-7), comprising:
a touch surface (121) comprising an electrically conductive material (see paragraph 31), the touch surface (121) movable to a released position (unclicked state) and to a depressed position (clicked state) (see paragraphs 19, 23); 
a dome switch (19) (see paragraph 30);
a push electrode pad (15) in engagement proximity to a touch sensor of a touch screen device (see paragraphs 38-39) in both the released position and the depressed position (see paragraph 23);
a rotation electrode pad (14) in engagement proximity to the touch sensor of the touch screen device (see paragraphs 38-39) in both the released position and the depressed position (see paragraph 23);
a dome switch pad (151) electrically connected to the rotation electrode pad
(14), the dome switch (19) mounted to and electrically connected to the dome switch pad (151) to electrically connect the rotation electrode pad
(14), through the dome switch (19) (in teaching that the knob rotation axis goes through the center of the dome-shaped spring, wherein the permanent conductive connection between the user surface (121) and the rotation detection point (14) is achieved via the rod (16) arranged above the rotation detection point (14), wherein the rod (16) is electrically connected to the dome switch (19); see paragraphs 30-32; Figs. 7-8), to the electrically conductive material of the touch surface (121) in both the released position and the depressed position (see paragraphs 21-32); and
	a push contact (151) electrically connected to the push electrode pad (15), the push contact (151) electrically connected, through the dome switch (19), to the conductive material of the touch surface (121) responsive to
one of the depressed position and the released position, and electrically isolated from the electrically conductive material of the touch surface in 
the other of the depressed position and the released position (in teaching rod (16) in conductive contact with the touch surface (121); see paragraphs 28, 33, 37; Fig. 8).

With reference to claim 2, Ballan discloses all that is required as explained above with reference to claims 1, and further discloses that wherein the push contact (151) is electrically connected to the electrically conductive material of the touch surface (121) responsive to the depressed position and electrically isolated from the electrically conductive material of the touch surface in the released position (see paragraphs 21, 33; Figs. 3-4, 7).

claim 3, Ballan discloses all that is required as explained above with reference to claims 1, and further discloses a touch cap including the touch surface (121), the touch cap (12) electrically connected to the dome switch (19) (see paragraph 30: Fig. 3).

With reference to claim 4, Ballan discloses all that is required as explained above with reference to claims 1, and further discloses a printed circuit board (23) electrically connecting the rotation electrode pad (14) to the dome switch pad (151) (in teaching the switch means can be realized as the dome-shaped spring; see paragraphs 32-33, 36; Figs. 7-8) and electrically connecting the push electrode pad (15) to the push contact (151).

With reference to claim 6, Ballan discloses all that is required as explained above with reference to claims 3, and further discloses an electrically conductive overmold including the push electrode pad (15) and the rotation electrode pad (14) (in teaching the detection points are made of conductive material; see paragraph 22).

With reference to claim 7, Ballan discloses all that is required as explained above with reference to claims 3, and further discloses a hub to secure to a touch screen of the touch screen device, the rotation electrode 

With reference to claim 8, Ballan discloses all that is required as explained above with reference to claims 7, and further discloses detent actuators (131) mechanically coupled to the rotation electrode pad (15), wherein the hub includes detents to provide mechanical resistance against the detent actuators responsive to rotation of the detent actuators about the hub (see paragraph 34; Figs. 5, 7).

With reference to claim 9, Ballan discloses all that is required as explained above with reference to claims 1, and further a touch cap including the touch surface (121); and a cushion to compress by the touch cap responsive to the depressed position of the touch surface (in teaching the usage of a spring means; see paragraphs 30, 33, Fig. 7).

With reference to claim 10, Ballan discloses all that is required as explained above with reference to claims 9, and further discloses wherein the touch cap includes clips (18, 20) to secure the touch cap (12) to a circuit board (23) including the dome switch pad (19) (see paragraph 30, 37).

claim 11, Ballan discloses a method of operating a knob on display (KoD) device (1) (see paragraphs 19-21; Figs. 1-7), the method comprising: 
electrically connecting, through a dome switch (19) mounted to a dome switch pad (151) electrically connected to a rotation electrode pad (14) (in teaching that the knob rotation axis goes through the 
center of the dome-shaped spring, wherein the permanent conductive 
connection between the user surface (121) and the rotation detection point
(14) is achieved via the rod (16) arranged above the rotation detection
point (14), wherein the rod (16) is electrically connected to the dome switch (19); see paragraphs 30-32; Figs. 7-8), a touch surface (121) of a KoD device (1) to the rotation electrode pad (14) regardless of a depressed position of the KoD device or a released position of the KoD device) (in teaching the conductive path between the electrode pad (14) to rod (16) in to the knob element (12) having the touch surface (121) wherein the spring (22) could further be part of the dome switch (19); see paragraph 32);
electrically connecting, through the dome switch and a push contact (151) electrically connected to a push electrode pad (15), the touch surface (121) to the push electrode pad (15) of the KoD device responsive to the depressed position of the KoD device (in teaching rod (16) in conductive contact with the touch surface; see paragraphs 28, 33, 37; Fig. 8); and


With reference to claim 12, Ballan discloses all that is required as explained above with reference to claims 11, and further discloses maintaining the push electrode pad (15) and the rotation electrode pad (14) a constant distance from a touch screen of a touch screen device regardless of the depressed position and the released position of the KoD device (see paragraph 21).

With reference to claim 13, Ballan discloses all that is required as explained above with reference to claims 11, and further discloses electrically connecting the touch surface (121) to the push electrode pad (15) responsive to the depressed position comprises contacting the dome switch (19) to the push contact (151) responsive to depression of the dome switch to the push contact, the dome switch (19) electrically connected to the touch surface (see paragraphs 30, 36-37; Figs. 7-8).

With reference to claim 14, Ballan discloses all that is required as explained above with reference to claims 11, and further discloses electrically isolating the touch surface (121) from the push electrode pad the push contact (151) from the dome switch (19), the dome switch electrically connected to the touch surface (121) (see paragraphs 30, 36-37; Figs.  7-8).

With reference to claim 15, Ballan discloses a knob on display (KoD) (1) system (see paragraph 19), comprising:
a touch screen device including a touch screen and a touch sensor (see paragraph 19); and 
a KoD device (1) secured to the touch screen (see paragraph 21), the KoD device (1) comprising:
	a dome switch pad (151) (see paragraphs 30-32; Figs. 7-8);
	a dome switch (19) mounted to and electrically connected to the dome switch pad see paragraphs 30-32; Figs. 7-8);
a touch surface (121) (see paragraph 31); and
a push electrode pad (15) and a rotation electrode pad (14) configured to remain a constant distance from the touch screen regardless of a depressed position and a released position of the KoD device (see paragraphs 21, 32-33), the rotation electrode pad (14) electrically connected to the touch surface (121) through the dome switch pad (151) and the dome switch (19) (in teaching the conductive path between the electrode pad (14) to rod (16) in to the knob 

With reference to claim 16, Ballan discloses all that is required as explained above with reference to claims 15, and further discloses a hub secured to the touch screen, wherein the rotation electrode pad is rotatable about the hub responsive to rotation of the KoD device (in teaching hollow recess having a cylinder axis corresponding to the knob rotation axis; see paragraph 25; Figs. 1-7).

With reference to claim 17, Ballan discloses all that is required as explained above with reference to claims 15, and further discloses the rotation electrode pad (14) is electrically connected to the touch surface (121) through the dome switch pad (151) and the dome switch (19) regardless of the depressed position and the released position of the KoD device (see paragraph 32), and wherein a push contact (151) electrically connected to the push electrode pad (15) is electrically connected to the touch surface responsive to the depressed position and electrically isolated from the touch surface responsive to the released position (see paragraph 33; Fig. 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ballan as applied to claim 3 above, and further in view of Casparian et al. (US Patent Publication No. 2014/0062684; herein Casparian).
With reference to claim 5, Ballan discloses all that is required as explained above with reference to claim 3, and while disclosing the PCB (23) as explained above, Ballan fails to specifically disclose that the PCB is a folded flexible printed circuit as recited.
Casparian discloses a pressure sensitive keyboard further comprising a folded flexible printed circuit (206/210) configured to electrically connect the push electrode pad (214, 216), the touch surface  (202, 203) responsive to 
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a flexible printed circuit board similar to that which is taught by Casparian to be carried out in a system similar to that which is taught by Ballan to thereby provide necessary circuitry to process input signals.


Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. With reference to claim 1, the applicant argues that Ballan fails to disclose the recited dome switch pad electrically connected to the rotation electrode pad, the dome switch mounted to and electrically connected to the dome switch pad to electrically connect the rotation electrode pad, through the dome switch, to the electrically conductive material of the touch surface. As previously explained, the examiner finds that the permanent electrically conductive path between the user surface and the rotation detection point (14) achieved via the rod (16), therefore teaching the electrical connection between the dome switch pad and the rotation electrode pad. The applicant states that while Ballan discloses a dome-shaped spring (19) arranged between the click detection .


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JAEGER et al. (US8,199,114) discloses a knob on device system wherein the knob is capable of push input as well as rotation input wherein the knob device is in engagement proximity to a touch sensor of the touch screen device in the released or depressed position (see column 9, line 7-column 10, line 23; Figs. 4-6, 11-15).
ARGIRO (US2013/0093702) discloses a touchscreen-controller which is conterminously or proximately attached to a touchscreen device which allows for both pressure input and rotation input (see paragraphs 57- 63, 79-82; Figs. 2-4).
FONG et al. (US10,921,913) discloses a rotatable knob device to be attached to an input device wherein the knob has clips (211) for connecting the inner touch cap with the rotary wheel which include printed circuit board regions (720), wherein the knob also include dome switches as well as the ability to be rotated and be moved
between a compressed and uncompressed state (see column 9, line 42-column 10, line 65; column 13, lines 30-40; column 14, lines 1-20; column 16, lines 32-61; Figs. 1-7).
BUSHNELL et al. (US10,866,619) discloses an input device comprising a biometric button having a tactile switch (dome switch, 250) activated by a plunger (202) based on user input on the input surface (212) (see column 8, lines 14-59; Fig. 2).
BONNELYKKE et al. (US 2004/0253931) discloses a rotator input device (200) comprising a support (62) for supporting a rotatable and depressible rotator element (64) and a plurality of dome switching elements (220, 222) to be activated by an engagement element (224) extending from the periphery of the rotator element (see paragraphs 51-54, 58-61; Figs. 1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625